Exhibit10.2 REVOLVING CREDIT NOTE $1,564,000.00 Englewood, Colorado Effective June 10, 2010 1.Amount, Obligation to Pay, Interest Rate. FOR VALUE RECEIVED, in such installments and at the times hereinafter stated, VERECLOUD, INC., a Nevada corporation (hereinafter "Borrower", whether one or more), whose address is 6560 S. Greenwood Plaza Blvd., Suite 400, Englewood, Colorado 80111, jointly and severally if more than one, promises to pay to the order of TMG HOLDINGS COLORADO, LLC, a Texas limited liability company ("Lender"), whose address is 7598 N. Mesa, Suite 205, City of El Paso, El Paso County, Texas 79912, in immediately available funds constituting legal tender of the United States of America, the principal sum of ONE MILLION FIVE HUNDRED SIXTY-FOUR THOUSAND AND NO/100THS DOLLARS ($1,564,000.00) (the "Maximum Note Amount"), or so much thereof as shall be advanced hereunder, with interest on the unpaid principal balance from time to time outstanding, interest to accrue from the date of each disbursement made hereunder as follows: The rate of interest hereunder, prior to default by Maker or maturity of this Note, shall be ten percent (10%) per annum. From and after any default by Maker in the payment of this Note or maturity of this Note, the rate of interest hereunder shall be as provided in Section 7 of this Note. 2.Terms. Payments of principal and interest under this Revolving Credit Note ("Note") shall be made as follows: Accrued interest only as provided herein on the outstanding principal balance shall be due and payable quarterly; the first of such interest payments shall be due and payable on June 30, 2011, and interest payments shall be due and payable thereafter on the last day of every calendar quarter, (September 30, December 31, March 31, and June 30) during the term of the Note. The entire balance of unpaid principal and accrued, unpaid interest as provided herein shall be due and payable on June 30, 2012. The unpaid principal balance of this Note at any time will be the total amounts advanced by Lender, less the amount of all payments or prepayments of principal.
